Citation Nr: 1602315	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  08-29 778A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to service connection for a left hip disorder.

3. Entitlement to service connection for a left leg disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.Ojo, Associate Counsel



INTRODUCTION

The Veteran had active duty service from May 1972 to February 1976.  He is currently incarcerated.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.

The appeal was remanded by the Board in October 2012 to obtain medical records not already associated with the claims folder.  The case is now returned to the Board.

The issue of entitlement to service connection for a pulmonary disability, to include chronic obstructive pulmonary disorder (COPD), has been raised by the record in a May 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current left leg, left hip and lower back disorder is a result of his January 1973 in-service injury.  See March 2008 Notice of Disagreement 

A review of the Veteran's service treatment records shows that the Veteran was diagnosed with a sprained ankle in January 1973, following his fall from a plane, and reported to sick call several times with complaints of ankle pain, and in September 1973 the Veteran was diagnosed with genu varum (bowlegs).

The Veteran has submitted several statements including an October 2007 letter where he stated that he fell from the side of the plane during a preflight inspection and landed hard on his left foot, jamming his entire left side, including his ankle, hip, and lower back.  The Veteran also stated in his statement, that he currently limps due to pain in his left ankle and indicated that he was issued special shoes (Lox boots) to support his ankles.

The Veterans post service medical records consists of treatment records from Union Correctional Institute from March 2006 through June 2014 which note a reported history of an injury in the military that causes joint pain.  Although these records note the Veteran's reported history of an injury during service, they are negative for any medical opinion linking a current left hip disorder, left leg disorder, or lower back disorder to an event or injury during active duty service.

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the Veteran's claims of service connection for a left hip disorder, left leg disorder and lower back disorder.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The record reflects that the Veteran has never had a VA examination for compensation purposes.  The fulfillment of the VA's statutory duty to assist the Veteran includes requesting a contemporaneous and thorough VA medical examination when indicated, and providing a medical opinion that takes into account the records of prior medical treatment so that the disability evaluation will be a fully informed one.  See Hyder v. Derwinski, 1 Vet.App. 221, (1991); Green v. Derwinski, 1 Vet.App. 121, 124.

The Board notes that although the Veteran is incarcerated, VA has special procedures for handling the scheduling of VA examinations for incarcerated Veterans.  The duty to assist incarcerated veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement; as such individuals are entitled to the same care and consideration given to their fellow non-incarcerated veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193(1991). 

VA does not have the authority to require a correctional institution to release a veteran so that VA can provide him or the necessary examination at the closest VA medical facility.  See 38 U.S.C.A. § 5711(West 2002).  Nevertheless, VA's duty to assist an incarcerated veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995). 

The VA Adjudication Procedure Manual contains a provision for scheduling examinations of incarcerated veterans.  The manual calls for the RO or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether a veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  See M21-1MR, Part III.iv.3.A.11.d. 

VBA Fast Letter 11-22 (Sept. 8, 2011) outlines how the compensation clinics must document that they have made multiple attempts and exhausted all possible avenues for obtaining access to the incarcerated Veteran for the examination.

In this case, the Board requires information on the etiology of the claimed disabilities.  As such, all avenues need to be exhausted and all steps taken to provide this examination must be documented so that the Board understands when reading the documentation exactly what was done. 

Accordingly, the case is REMANDED for the following action:

1. Take all reasonable measures to schedule the Veteran for an examination.  If he is still incarcerated, schedule the examination pursuant to the guidance in VBA Fast Letter 11-22 (Sept. 8, 2011) and M21-1MR, Part III.iv.3.A.11.d. 

a. If the RO is unable to afford the Veteran an examination due to his incarceration, document in detail all of the steps taken in attempting to do so. 

b. If the RO is able to afford the Veteran an examination, the claims folder, including this remand and any relevant records contained in the Virtual VA system, should be sent to the examiner for review, if possible; consideration of such should be reflected in the completed examination report or in an addendum.  All indicated studies should be performed, and all findings should be reported in detail.

2. The examination and opinion report should discuss the etiology of the claimed left hip disorder, left leg disorder and lower back disorder and address whether it is at least as likely as not that the Veteran's disabilities are related to/caused by his military service.

a. The examiner should be provided with the Veteran's claims file in conjunction with the examination, and should indicate in the report that the claims file was reviewed.  

b. All testing deemed necessary should be performed. 

c. The examiner must review all medical evidence associated with the claims file, and note that he/she has done so.  The examiner should also consider all lay evidence either located in the file or reported by the Veteran.  

d. A complete rationale for any opinion expressed should be included in the examination report.

 e. If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered. 

5. The RO/AMC should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

6. After completion of all requested and necessary development, the RO/AMC should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


